Title: To Thomas Jefferson from Albert Gallatin, 4 April 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Washington 4th. April 1806.
                        
                        
                             Some time before the commencement of the present session of Congress at a meeting of the
                            heads of department at the President’s the Spanish affairs generally, & the intended purchase of Florida being under
                            considn, it was proposed to give immediate instrns to mr Armstrong for that purpose. it being objected that as
                            a partial paiment at or near the time of signing the treaty, & made on recieving an order for the delivery of the
                            country purchased was so considered as calculated & perhaps essential to obtain the object, the subject should be
                            postponed till after the meeting of Congress, in order to secure an approprian, & to ascertain generally the sense of
                            the legislature on the purchase. a suggestion was made that mr Armstrong might nevertheless be instructed without delay,
                            and authorized to pledge govmt for the partial paiment in the manner abovementioned. inasmuch as an approprn
                            would be obtained, & the money might be remitted before the necessary powers to [treat] at Paris could be obtained from Spain, & before the negocions could be terminated.
                            to this it was answd by the Secy. of the Treasy. that altho’ the assent of Congress to the measure was probable,
                            it was not certain; that a longer time might be necessary to obtain it than was expected, & that it would be safer to
                            wait for it, than to run the risk of pledging govmt for a paiment which it might not be in their power to make. to
                            this were added general observations on the propriety & advantage of ascertaining generally the sense of Congress on the
                            measure, & of either obtaining a previous sanction, which would tend to secure a ratificn of the treaty, or of
                            discovering whether another course might not be preferable. the President, after mature consideration, judged it
                            preferable to suspend the instructions & to lay the subject before Congress, which was accordly done. it was not
                            proposed by any person to remit the money before an appropriation had been made obtained, nor any hint to that effect
                            thrown out in the most distant manner.   The above is to the best of my recollection the substance of what passed on that subject,
                            & is now for the first time committed to writing on account of a communicn made this day to me that it was reported
                            that I had mentiond to some members of Congress that a proposn had been made to remit the money without waiting for
                            an appropriation. 
                        
                        
                            (signed) Albert Gallatin
                            
                        
                        
                            
                                [TJ’s note on above memorandum:]
                            
                                 The preceding statement by mr Gallatin agrees generally with my recollection of what
                                passed at the time (to wit Nov. 12. & 19. 1805) with this supplement as to the ‘suggestion to pledge govmt for
                                a partial paiment, inasmuch as an approprn might be obtained & the money remitted before the full powers from
                                Madrid could be recieved at Paris & the negociations terminated’ it was said in addition that ‘if the authority to
                                pay should not be arrived at Paris when the treaty should be in readiness to be signed, it might be open for a few
                                days, or be signed with a proper declaration that until authority to pay should be recieved the treaty was not to be
                                considered as binding.’
                        
                    